DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 12/16/2021 has been entered. Claims 17 and 18 have been cancelled. Claims 21 and 22 are newly added. Claims 1-16 and 19-22 are pending in the application.
Claim Objections
Claims 1, 2 and 9 are objected to because of the following informalities:
claim 1, line 3, “the free end” should read --a free end--.
claim 1, line 4, “the intersection line” should read --an intersection line --.
claim 1, last line, “the longitudinal direction of the main plate” should read --a longitudinal direction of the main plate--.
claim 2, line 2, “the plan of the leg” should read --a plan of the leg--.
claim 9, line 5, “the plan of the main plate” should read --a plan of the main plate--.
claim 9, lines 5-6, “the end section” should read --an end section--.
claim 9, line 7, “the intersection line” should read --an intersection line --.
claim 9, lines 8-9, “the longitudinal direction of the main plate” should read --a longitudinal direction of the main plate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US Pat 2013/0017436) in view of Fello et al (US Pat 5,293,142).
Regarding claim 1, Kumes (fig. 13) teaches a conducting busbar (bus-bar G) suitable for use in a semiconductor power module, comprising a main plate (upright planar region 6x, [0042]), one or more legs extending from the main plate, and one or more feet (terminals 6a, [0042]) formed at the free end of the legs, wherein the intersection line between at least one of the legs and the associated foot forms an offset angle with respect to the longitudinal direction of the main plate.

    PNG
    media_image1.png
    544
    831
    media_image1.png
    Greyscale

Kume teaches the leg (fig. 13), but does not teaches the leg extending in a direction out of a plane of the main plate.
Fello (fig. 4) teaches busbar (bus bar 101) comprising a main plate (plat center section 101A), one or more legs (leg 101c) extending from the main plate, each extending in a direction out of a plane of the main plate (col. 5, lines 28-44).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the one or more legs of Kume with leg 101c extending in a direction out of a plane of the plat center section 101A of Fello in order to “allow the rating of the ground fault circuit breaker to be increased without major modification to the circuit breaker structure” as taught by Fello, col. 6, lines 34-36.

Regarding claim 3, Kumes teaches the conducting busbar of claim 1, wherein the offset angle formed by the intersection line between the at least one of the legs and the associated foot with respect to the longitudinal direction of the main plate is from 3° up to 180° (90°, see fig. 13).
Regarding claim 4, Kumes teaches the conducting busbar of claim 2, wherein each leg of the busbar comprises a twisted section through which the plane of the leg is rotated by an offset angle (fig. 13).
Regarding claim 5, Kumes teaches the conducting busbar of claim 4, wherein all the legs are twisted through the same angle and in the same direction (fig. 13).
Regarding claim 7, Kumes teaches a busbar system comprising two or more busbars of claim 1, wherein the busbars (bus-bars SA and 6C, [6056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Regarding claim 8, Kumes teaches a power module power source apparatus, ([0038]) comprising a busbar of claim 1.
Regarding claim 14, Kumes teaches a busbar system comprising two or more busbars of claim 2, wherein the busbars (bus-bars SA and 6C, [6056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.
Regarding claim 15, Kumes teaches a busbar system comprising two or more busbars of claim 3, wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.

Regarding claim 17, Kumes teaches a busbar system comprising two or more busbars of claim 4, wherein the busbars (bus-bars 6A and 6C, [0056] and fig. 3} are in close proximity with an air gap (cooling gap 19, [{0056]) or an insulating film or layer between them.
Regarding claim 19, Kumes teaches a power module (power source apparatus, [0038]) comprising a busbar of claim 2.
Regarding claim 20, Kumes teaches a power module (power source apparatus, [0038]) comprising a busbar of claim 3.
Regarding claim 21, Kumes teaches the conducting busbar of claim 3, wherein the offset angle formed by the intersection line between the at least one of the legs and the associated foot with respect to the longitudinal direction of the main plate is from 45° to 135° (90°, see fig. 13).
Regarding claim 22, Kumes teaches the conducting busbar of claim 3, wherein the offset angle formed by the intersection line between the at least one of the legs and the associated foot with respect to the longitudinal direction of the main plate is approximately 90° (90°, see fig. 13).
Claims 6, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kume and Fello, and further in view of Cherian (US Pub 20070284706).
Regarding claims 6, 10-13 and 20, Kume teaches the wherein the legs of the busbar (6) extend from one side or two opposite sides of the main plate of the busbar, but does not teach in particular the two longitudinal sides,
Cherian (figs. 14 and 23-A) teaches wherein the legs (leads or legs 263, [0187] or leads 3114, [O209]) of the busbar (leadframe 261) extend from one side or two opposite sides of the main plate of the busbar, in particular the two longitudinal sides.

Regarding claim 18, Kumes teaches a busbar system comprising two or more busbars of claim 8, wherein the busbars (bus-bars SA and 6C, [6056] and fig. 3) are in close proximity with an air gap (cooling gap 19, [0056]) or an insulating film or layer between them.

Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests bending the end section of the at least on leg to from a foot; and twisting the at least one leg in such a way that the intersection line between the at least one leg and the associated foot forms an offset angle with respect to the longitudinal direction of the main plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 has been considered but are moot because the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Quoc D Hoang/
Primary Examiner, Art Unit 2892